McICBNNAN, Circuit Judge.
The petition was filed in time, and no action of the state court was required by the act of the 3d March, 1S7ÍÍ, upon either petition or bond; it was for the United States court to determine the sufficiency of the latter, and upon a careful perusal of the judiciary act of the 3d March, 1875, the court is of opinion that its provisions wore intended to be co-extensive with the powers conferred upon the judiciary in section 2, subsection 1, article 3, of the constitution of the United States. The petition for removal was not filed too late in the state court as it was presented in the term succeeding that in which the act was passed. [Motion denied.]2